Case: 19-10462       Document: 00516242168            Page: 1      Date Filed: 03/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                               March 16, 2022
                                     No. 19-10462                               Lyle W. Cayce
                                   Summary Calendar                                  Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Luis Arturo Calderon,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 3:18-CR-81-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          The attorney appointed to represent Luis Calderon has moved to
   withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
   and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Calderon has filed
   a response. We treat the response as containing a motion for leave to file an


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 19-10462        Document: 00516242168       Page: 2   Date Filed: 03/16/2022




                                   No. 19-10462


   out-of-time response and a motion to exceed the page limit, both of which are
   GRANTED.
          We have reviewed counsel’s brief, relevant portions of the record,
   Calderon’s response, and other filings. The record is not sufficiently devel-
   oped to allow us to make a fair evaluation of Calderon’s claim of ineffective
   assistance of counsel; we therefore decline to consider the claim but without
   prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
   (5th Cir. 2014).
          We concur with counsel’s assessment that the appeal presents no non-
   frivolous issue for appellate review. Accordingly, the motion to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2